 Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 1 of 9 PageID: 346



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JARED HAYES,                   :
                               :
          Petitioner,          :    Civ. No. 20-5268 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
DAVID ORTIZ,                   :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Jared Hayes, 12889-050
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
Elizabeth Ann Pascal, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     This matter comes before the Court on Petitioner Jared

Hayes’ post-judgment motion to update the judicial review, ECF

No. 19; motion to add final exhibits to writ of habeas corpus,

ECF No. 20; and motion to file newly discovered evidence, ECF
 Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 2 of 9 PageID: 347



No. 21.    Respondent United States opposes all motions.         ECF No.

25.

      For the reasons that follow, the Court will deny the motion

for reconsideration and dismiss the other motions as moot.

I.    BACKGROUND

      Petitioner pled guilty to conspiracy, 18 U.S.C. § 371;

aiding & abetting bank fraud, 18 U.S.C. §§ 2, 1344; and aiding &

abetting use of counterfeit & unauthorized access devices, 18

U.S.C. §§ 2, 10219(A)(2), in the United States District Court

for the Eastern District of Pennsylvania.        ECF No. 12 at 3-4;

see also United States v. Hayes, No. 2:14-cr-00315 (E.D. Pa.

July 30, 2015).    On January 23, 2017, Petitioner was sentenced

to a 55-month term of imprisonment, which included a concurrent

55-month term for aiding & abetting aggravated identity theft,

18 U.S.C. §§ 2, 1028(A)(1).      ECF No. 12 at 4.     “Assuming

Petitioner receives all good conduct time available, his

projected release date is February 15, 2021.”         Id.

      On August 22, 2019, Petitioner’s unit manager issued a

report discussing Petitioner’s eligibility for RRC placement

under the Second Chance Act of 2007.        ECF No. 12-2 at 8.     The

unit team “recommend[ed] a placement date between November 14,




                                    2
    Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 3 of 9 PageID: 348



2020 and December 14, 2020.”         Id. 1   Petitioner filed a request

for administrative remedy on December 22, 2019 asking for a 12-

month RRC placement instead of the unit team’s recommended 90 to

120-day placement.       ECF No. 1-1 at 4.      Warden David Ortiz denied

the request on January 22, 2020:

       On August 21, 2019, you were evaluated for RRC placement
       by your Unit Team. It was determined that 90-120 days
       of RRC placement in the Eastern District of Pennsylvania
       would be sufficient to meet your pre-release needs. The
       recommendation of 90-120 days was based in part, on your
       individual, expressed needs, employment prospects,
       financial support, and completion of several self-
       improvement programs/educational classes.

       In regard to your mental health needs, you are listed as
       Care Level 1. The Unit Team has no documentation which
       would indicate you have specific mental health treatment
       needs. Rather, you furnished documentation supporting
       that you were seen for a Psychiatric evaluation at FTD
       and received unspecified Early Intervention Support
       Services for 30 days prior to incarceration.

Id. at 6-7.      Warden Ortiz informed Petitioner that he had 20

days to appeal the decision to the Northeast Regional Office.

Id. at 7.

       Petitioner submitted an appeal on February 3, 2020.            Id. at

8.    The BOP Northeast Regional Office rejected Petitioner’s

appeal as incomplete on February 23, 2020 and permitted him to

resubmit the appeal within 10 days.           Id. at 10.    Petitioner

filed this § 2241 petition on April 28, 2020.            ECF No. 1.    He


1 As of April 30, 2020, Petitioner’s Public Information Inmate
Data sheet reflects a current home detention eligibility date of
September 2, 2020. ECF No. 12-1 at 6.

                                       3
 Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 4 of 9 PageID: 349



argued the BOP abused its discretion in denying his request for

placement in an RRC for the last year of his sentence.           Id. at

7.   He claimed his case manager and counselor were conspiring

against him and compounded their abuse of discretion by failing

to consider the effect of the coronavirus COVID-19 pandemic on

his reentry.   Id. at 7-8.    He asked the Court to provide him a

judicial recommendation for RRC placement or home detention for

the remainder of his sentence.      Id. at 8.

      The Court dismissed the petition for failure to exhaust.

ECF No. 18.    It cited to Petitioner’s admission that he did not

appeal the Warden’s decision because he “‘did not have all the

supporting exhibits to attach to [his] administrative remedies

during the time they were filed and because filing

administrative remedies for relief would not have been

successful because the process would have taken too long to

provide the relief [he] was requesting.’”        ECF No. 17 at 10

(quoting ECF No. 1 at 8).

      The Court acknowledged the conflict between the printout

from the search conducted by Bureau of Prisons Senior Attorney

Christina Clark on May 20, 2020, which did not indicate that a

corrected BP-10 had been received by the Northeast Regional

Office, and Petitioner’s assertion that he did file a corrected

appeal.   ECF No. 17 at 11.     It concluded that the issue did not

need to be resolved by the Court because there was no indication

                                    4
 Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 5 of 9 PageID: 350



that Petitioner attempted the final step of exhaustion, an

appeal to the BOP’s General Counsel’s Office.         Id.   “Assuming

Petitioner’s assertion that he resubmitted his BP-10 is true, he

was entitled on June 1 to consider the non-response a denial of

his appeal and to escalate his grievance to the General

Counsel’s Office within 30 days.”       Id.

      After the Court entered judgment, Petitioner submitted a

motion to update the judicial review, ECF No. 19; motion to add

final exhibits to writ of habeas corpus, ECF No. 20; and motion

to file newly discovered evidence, which the Court construed as

a motion for reconsideration, ECF No. 21.        He thereafter filed a

notice of appeal to the Third Circuit.        ECF No. 22.    The United

States filed its opposition to the motions on July 14, 2020.

ECF No. 25.    On July 20, 2020, the Third Circuit stayed the

appeal pending a decision on the post-judgment motions.           ECF No.

26.

II.   DISCUSSION

      A.   Legal Standard

      “Motions for reconsideration exist to ‘correct manifest

errors of law or fact or to present newly discovered evidence.’”

Mid-Am. Salt, LLC v. Morris Cty. Coop. Pricing Council,               F.3d

___, 2020 WL 3635577, at *7 (3d Cir. July 6, 2020) (quoting

Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)).            A

court may grant a motion for reconsideration if the moving party

                                    5
 Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 6 of 9 PageID: 351



shows one of the following: (1) an intervening change in the

controlling law; (2) the availability of new evidence that was

not available when the court issued its order; or (3) the need

to correct a clear error of law or fact or to prevent manifest

injustice.     Johnson v. Diamond State Port Corp., 50 F. App’x

554, 560 (3d Cir. 2002) (quoting Max’s Seafood Café v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

     B.    Analysis

     Petitioner’s seeks relief from the Court’s Order on the

basis of newly discovered evidence: a receipt of administrative

remedy from the BOP Northeast Regional Counsel dated June 23,

2020.     ECF No. 21 at 4.   The receipt indicates that Petitioner’s

resubmitted appeal had been received on March 27, 2020.           Id.

Petitioner asserts this is evidence of fraud and obstruction by

the BOP.     Id. at 2.   In response, the United States asserts that

“[u]pon further review, the BOP discovered that Petitioner did

refile a Regional Administrative Remedy (BP-10) but it was not

docketed in the BOP’s computerized system until June 10, 2020,

after the date BOP Senior Attorney Advisor Christina Clark

checked the BOP’s computerized index as noted in her original

declaration.”     ECF No. 25 at 2.    “Contrary to Petitioner’s

allegations, this was an administrative error arising from

COVID-19 limited operations.”      Id. at 3.    “Petitioner still has

not exhausted his administrative remedies.         The record

                                     6
 Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 7 of 9 PageID: 352



demonstrates that when Petitioner filed his petition . . . , he

had not yet received a response to his refiled BP-10, which was

due on April 26, 2020.     Nor did he file an administrative remedy

with the BOP’s Central Office (BP-11).”        Id.

     The receipt of administrative remedy does nothing to change

this Court’s conclusion that Petitioner failed to exhaust his

administrative remedies.     The Court gave Petitioner the benefit

of the doubt in its original opinion and accepted as true that

he did refile his BP-10 with the Regional Administrator.           ECF

No. 17 at 12.   Adjusting the prior calculation of time, the

Regional Administrator had at most sixty days to respond after

the BP-10 was received on March 27, 2020, i.e., by May 26, 2020.

Once he did not receive an answer by May 26, 2020, Petitioner

had thirty days to file an appeal with the General Counsel,

i.e., by June 25, 2020.     See 28 C.F.R. § 542.18.       Instead,

Petitioner filed his § 2241 petition on April 28, 2020.           ECF No.

1.

     Petitioner admitted in his initial filing to not exhausting

“because filing administrative remedies for relief would not

have been successful because the process would have taken too

long to provide the relief [he] was requesting.”          ECF No. 1 at

8.   “I am requesting to be excused from the exhaustion

requirement because I am less than one year from my release

date.   Therefore, I could not obtain the relief I am seeking,

                                    7
 Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 8 of 9 PageID: 353



the remaining time left on my sentence, if I first exhaust my

administrative remedies.”     Id. at 21.     Petitioner’s “newly

discovered evidence” does not change the fact that he purposely

did not exhaust his administrative remedies.

     “[] Petitioner attempts to capitalize on his decision to

file the Petition right at the beginning of his last year of

imprisonment.   However, such self-serving strategy has never

been rewarded by the courts with habeas relief.”          Velez v.

Zickefoose, No. 10-3992, 2010 WL 5186158, at *4 (D.N.J. Dec. 15,

2010).   “Consequently, the calamity — if any — which Petitioner

might be facing is of his own making, and such hypothetical

self-inflicted distress cannot serve as a basis for excusing the

exhaustion requirement.”     Shoup v. Shultz, No. 09-0585, 2009 WL

1544664, at *5 (D.N.J. June 2, 2009).        Therefore, the motion for

reconsideration is denied.

     Having denied the motion for reconsideration, the Court

dismisses the other pending motions as moot.         The motion “to

update judicial review” merely reiterates Petitioner’s arguments

for RRC placement based on the COVID-19 pandemic and his mental

health concerns.    ECF No. 19.    There is no new information that

would impact the Court’s decision to dismiss the petition as

unexhausted.

     Petitioner’s “motion to add final exhibits to writ of

habeas corpus” is a collection of newspaper articles

                                    8
 Case 1:20-cv-05268-NLH Document 28 Filed 07/28/20 Page 9 of 9 PageID: 354



“document[ing] the ‘aggravated’ circumstances Petitioner will

face upon his reentry phase of his sentence.”         ECF No. 20 at 1.

He argues these circumstances warrant the full 12-month RRC

placement.   Because the Court never reached the merits of the

petition, these supplements do not impact the Court’s decision.

III. Conclusion

     The Court will deny the motion for reconsideration.           The

motions to supplement will be dismissed as moot.          An appropriate

Order will be entered.



Dated: July 28, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    9
